Citation Nr: 1002480	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  06-14 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased disability rating for service-
connected posttraumatic stress disorder (PTSD), currently 
evaluated 50 percent disabling.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1967 to 
September 1970.  Service in the Republic of Vietnam is 
indicated by the record.  The Veteran is the recipient of the 
Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wichita, Kansas.

Procedural history

In the June 2005 rating decision, the RO granted the 
Veteran's claim of entitlement to service connection for PTSD 
and assigned an initial 30 percent disability rating.  The 
Veteran disagreed with the assigned disability rating and 
perfected his appeal by filing a timely substantive appeal 
[VA Form 9] in May 2006.

In March 2007, the Veteran presented sworn testimony during a 
videoconference hearing which was chaired by the undersigned 
Veterans Law Judge.  A transcript of the hearing was 
associated with the Veteran's VA claims folder.  

In an August 2007 Board decision, the claim was remanded for 
further procedural and evidentiary development.  The VA 
Appeals Management Center (AMC) continued the previous denial 
in a May 2008 supplemental statement of the case (SSOC).  The 
Veteran's VA claims folder was returned to the Board for 
further appellate proceedings.  

In a March 2009 decision, the Board increased the evaluation 
assigned to the service-connected PTSD to 50 percent 
disabling and denied the Veteran a higher evaluation.  The 
Veteran appealed the decision to the United States Court of 
Appeals for Veterans Claims (the Court).  In September 2009, 
counsel for the Veteran and the Secretary of VA filed a Joint 
Motion for Remand.  An Order of the Court dated September 16, 
2009 granted the motion, partially vacated the Board's March 
2009 decision, and remanded the case to the Board.
In a September 2009 letter, the Board provided the Veteran 
and his attorney the opportunity to submit additional 
evidence and argument in support of the appeal.  
In response to the Board's letter, the Veteran's attorney 
submitted additional argument, which has been associated with 
the Veteran's VA claims folder.  

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ).  VA will notify the Veteran if further action is 
required on his part.

Issues not on appeal

The March 2009 Board decision also denied service connection 
for a low back disability with radiculopathy and disabilities 
of the bilateral knees/legs.  Further, the decision denied 
the Veteran an increased (compensable) disability rating for 
service-connected bilateral hearing loss.  As indicated in 
the September 2009 Joint Motion, the Veteran did not pursue 
appeals of these denials.  Rather, the Veteran's appeal was 
limited to the issue of entitlement to an increased rating 
for PTSD.  Accordingly, the Board's decision as to the above-
referenced issues is final. 
See 38 C.F.R. § 20.1100 (2009).

Additionally, the March 2009 Board decision remanded the 
issue of entitlement to total individual unemployability due 
to service-connected disabilities (TDIU).  The issue has not 
yet been returned to the Board for further appellate 
proceedings.  As such, that issue is not currently before the 
Board, and it will be discussed no further herein.


REMAND

As noted in the Introduction, the Board's March 2009 decision 
denying the Veteran's claim of entitlement to an increased 
rating for his service-connected PTSD in excess of 50 percent 
disabling was vacated and remanded by the Court.  The 
September 2009 Joint Motion for Remand, as adopted by the 
Court's September 16, 2009 Order, indicated that the Board 
failed to provide adequate reasons and bases for its decision 
because it failed to address the Veteran's testimony 
regarding his employment history and his difficulty 
establishing and maintaining effective relationships.  

In a November 2009 letter, the Veteran's attorney indicated 
that the Veteran's mental health "condition has deteriorated 
further" during the pendency of the appeal before the Court.  
Accordingly, the Board finds that an updated VA examination 
is warranted.  See Littke v. Derwinski, 1 Vet. App. 90, 92 
(1990) [VA's duty to assist includes the conduct of a 
contemporaneous medical examination, in particular where it 
is contended that a service-connected disability has become 
worse]; see also Snuffer v. Gober, 10 Vet. App. 400 (1997) [a 
Veteran is entitled to a new VA examination where there is 
evidence that the condition has worsened since the last 
examination].

The Veteran's attorney indicated that updated VA treatment 
records dating from January 2007 needed to be obtained and 
associated with the Veteran's VA claims folder.  The Board 
has reviewed the record and notes that VA treatment records 
dated through May 2009 have already been associated with the 
Veteran's VA claims folder.  Any outstanding VA mental health 
treatment records dating from May 2009 to present should be 
obtained to the extent possible.

Accordingly, the case is REMANDED to the Veterans benefits 
Administration (VBA) for the following action:

1.	VBA should contact the Veteran through 
his attorney and request that he 
identify any relevant recent medical 
examination and treatment records 
pertaining to his service-connected 
PTSD.  VBA should take appropriate 
steps to secure current VA treatment 
records dating from May 2009 to present 
as well as any relevant medical records 
identified by the Veteran and associate 
them with the VA claims folder.

2.	The Veteran should be afforded a VA 
psychiatric examination.  The 
Veteran's claims folder, including 
a copy of this REMAND, must be made 
available to the examiner.  The 
examiner should describe the 
severity of the Veteran's PTSD 
symptoms, to include the extent 
which the Veteran's PTSD affects 
his social and industrial 
functioning.  A report should be 
prepared and associated with the 
Veteran's VA claims folder.

3.	Following any further development that 
VBA deems necessary, the Veteran's 
claim of entitlement to an increased 
initial disability rating for service-
connected PTSD should then be 
readjudicated.  If the benefit sought 
on appeal remains denied, VBA should 
provide the Veteran and his attorney 
with a SSOC and allow an appropriate 
period of time for response.  The case 
should then be returned to the Board 
for further consideration, if otherwise 
in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



